UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) of THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) of THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50592 K-FED BANCORP (Exact name of registrant as specified in its charter) Federal 20-0411486 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1359 N. Grand Avenue, Covina, CA 91724 (Address of principal executive offices) (Zip Code) (800) 524-2274 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange act. (Check one): Large accelerated filer oAccelerated filer xNon-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common Stock, $.01 par value – 13,944,625 shares outstanding as of November 9, 2007. Form 10-Q K-FED BANCORP Table of Contents Page Part I. Financial Information Item 1: Financial Statements (Unaudited) Consolidated Statements of Financial Condition atSeptember 30, 2007 and June 30, 2007 1 Consolidated Statements of Income and Comprehensive Income for the Three Months Ended September 30, 2007 and 2006 2 Consolidated Statement of Stockholders’ Equity and Other Comprehensive Income for the Three Months Ended September 30, 2007 3 Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2007 and 2006 4 Notes to Consolidated Financial Statements 5 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3: Quantitative and Qualitative Disclosures About Market Risk 14 Item 4: Controls and Procedures 15 Part II. Other Information Item 1: Legal Proceedings 16 Item 1A: Risk Factors 16 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3: Defaults upon Senior Securities 16 Item 4: Submission of Matters to a Vote of Security Holders 16 Item 5: Other Information 16 Item 6: Exhibits 16 SIGNATURES 17 Part I — FINANCIAL INFORMATION Item 1. Financial Statements K-FED BANCORP AND SUBSIDIARY Consolidated Statements of Financial Condition (Unaudited) (Dollars in thousands, except share data) September 30 2007 June 30 2007 ASSETS Cash and due from banks $ 6,422 $ 10,982 Federal funds sold 18,725 15,750 Total cash and cash equivalents 25,147 26,732 Interest earning deposits in other financial institutions 2,970 2,970 Securities available-for-sale 13,301 13,579 Securities held-to-maturity, fair value of $19,932 and $20,514 at September 30, 2007 and June 30, 2007, respectively 20,270 21,096 Federal Home Loan Bank stock, at cost 10,137 9,870 Loans receivable 710,678 701,962 Deferrednet loan origination fees (111 ) (134 ) Net premium on purchased loans 65 120 Allowance for loan losses (2,942 ) (2,805 ) Loans receivable, net 707,690 699,143 Accrued interest receivable 3,349 3,259 Premises and equipment, net 3,370 3,484 Core deposit intangible 295 323 Goodwill 3,950 3,950 Bank-owned life insurance 11,068 10,954 Other assets 4,232 4,265 Total assets $ 805,779 $ 799,625 LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Deposits Noninterest bearing $ 45,199 $ 43,169 Interest bearing 463,484 450,959 Total deposits 508,683 494,128 Federal Home Loan Bank advances, short-term 20,000 20,000 Federal Home Loan Bank advances, long-term 180,022 190,016 Accrued expenses and other liabilities 3,817 3,164 Total liabilities 712,522 707,308 Commitments and contingent liabilities — — Stockholders’ equity Nonredeemable serial preferred stock, $.01 par value; 2,000,000 shares authorized; issued and outstanding — none — — Common stock, $0.01 par value; 18,000,000 authorized; September 30, 2007 — 14,720,440 shares issued. June 30, 2007 — 14,724,760 shares issued. 147 147 Additional paid-in capital 57,847 57,626 Retained earnings 49,606 49,084 Accumulated other comprehensive loss, net of tax (43 ) (126 ) Unearned employee stock ownership plan shares (2,957 ) (3,071 ) Treasury stock, at cost (September 2007 — 775,815 shares; June 30, 2007 — 775,815 shares) (11,343 ) (11,343 ) Total stockholders’ equity 93,257 92,317 Total liabilities and stockholders’ equity $ 805,779 $ 799,625 The accompanying notes are an integral part of these unaudited consolidated financial statements 1 K-FED BANCORP AND SUBSIDIARY Consolidated Statements of Income and Comprehensive Income (Unaudited) (Dollars in thousands, except per share data) Three Months Ended September 30 2007 2006 Interest Income Interest and fees on loans $ 10,273 $ 8,904 Interest on securities, taxable 373 347 Federal Home Loan Bank dividends 119 113 Other interest 222 361 Total interest income 10,987 9,725 Interest Expense Interest on deposits 4,133 3,171 Interest on Federal Home Loan Bank advances 2,327 1,982 Total interest expense 6,460 5,153 Net interest income 4,527 4,572 Provision for loan losses 168 122 Net interest income after provision for loan losses 4,359 4,450 Noninterest income Service charges and fees 586 511 ATM fees and charges 366 371 Referral commissions 63 61 Gain (loss) on equity investment (105 ) 20 Bank-owned life insurance 114 106 Other noninterest income 17 7 Total noninterest income 1,041 1,076 Noninterest expense Salaries and benefits 2,007 1,801 Occupancy and equipment 562 520 ATM expense 317 306 Advertising and promotional 48 67 Professional services 246 201 Postage 69 69 Telephone 126 91 Other operating expense 478 372 Total noninterest expense 3,853 3,427 Income before income tax expense 1,547 2,099 Income tax expense 554 784 Net income $ 993 $ 1,315 Comprehensive Income $ 1,076 $ 1,398 Earnings per common share: Basic $ 0.07 $ 0.10 Diluted $ 0.07 $ 0.10 The accompanying notes are an integral part of these unaudited consolidated financial statements 2 K-FED BANCORP AND SUBSIDIARY Consolidated Statements of Stockholders’
